DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 and 13 of U.S. Patent No. 11,379,977. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
Patent No. 11,379,977
Claim 1
Claim 13 (dependent on claim 1)
A medical image processing device comprising:
Claim 1: 
A medical image processing device comprising:
A storage that stores notification setting information for setting a notification content regarding which method a notification is performed in accordance with lesion information indicating content of a lesion, part information representing a part, or procedure information representing a procedure performed at a time of acquisition of a medical image;
Claim 1: 

a notification setting information storage unit that preserves the notification setting information in association with individual setting information different from the notification setting information, wherein the individual setting information includes a plurality of item information;

Claim 13: The medical image processing device according to claim 12, wherein the diagnosis information includes at least one of user information, part information, procedure information, or lesion information.
and a processor configured to: acquire the medical image including a subject;
Claim 1: 

a processor configured to function as: an image acquisition unit that acquires a medical image including a subject;
perform image analysis processing on the medical image;
Claim 1: 

an image analysis processing unit that performs image analysis processing on the medical image;
and perform the notification to notify a user of a result of the image analysis processing with different methods of the notifications for different lesion information, part information or procedure information according to the use-notification setting information
Claim 1: 

a notification execution unit that performs a notification to notify a user of a result of the image analysis processing according to notification setting information, wherein the notification execution unit performs a notification with different methods of the notifications for different lesion sized determined based on the result of the image analysis processing according to the plurality of item information included in the use-notification setting information.
select use-notification setting information from the notification setting information by using the lesion information, the part information or the procedure information;
Claim 1: 

a notification setting information selection unit that selects use-notification setting information by using the one of the plurality of item information of the individual setting information, from the notification setting information preserved in the notification setting information storage unit,

Claim 13: The medical image processing device according to claim 12, wherein the diagnosis information includes at least one of user information, part information, procedure information, or lesion information.
All limitations of claim 1 in the instant application are anticipated by claims 1 and 13 of patent No. 11,379,977

Claim 9
Claims 8
The medical image processing device according to claim 1, wherein the processor further performs at least one of an instruction for a screen display output, a sound output instruction, or a vibration output instruction.
The medical image processing device according to claim 1, wherein the notification execution unit performs at least one of an instruction for a screen display output, a sound output instruction, or a vibration output instruction.
All limitations of claim 9 in the instant application are anticipated by claims 8 of patent No. 11,379,977
Claim 10
Claims 9
The medical image processing device according to claim 8, wherein the screen display output is an image and/or character information.
The medical image processing device according to claim 9, wherein the screen display output is an image and/or character information.
All limitations of claim 10 in the instant application are anticipated by claims 9 of patent No. 11,379,977
Claim 11
Claims 10
The medical image processing device according to claim 1, wherein the processor further performs a screen display output indicating association between the use-notification setting information and the notification according to an instruction from the user.
The medical image processing device according to claim 1, wherein the notification execution unit performs a screen display output indicating association between the use-notification setting information and the notification according to an instruction from the user.
All limitations of claim 11 in the instant application are anticipated by claims 10 of patent No. 11,379,977


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shirahata et al. US PG-Pub(US 20060280347 A1) in view of Sato et al. US PG-Pub(US 20160042122 A1).
Regarding Claim 1, Shirahata teaches a medical image processing device comprising: a processor (¶[0084] A medical image display device, as illustrated in FIG. 1, includes display memory 12, CRT 13, main memory 14, speaker 15, magnetic disk 16, controller 17, mouse 18, keyboard 19, local area network (LAN) 1A that are respectively and electrically connected to CPU 11 via transmission bus 1C) configured to: acquire the medical image including a subject(¶[0118] An examiner (an operator) operates mouse 18 or other input device, and inputs to controller 17 the medical image data being read out from main memory 14.);perform image analysis processing on the medical image (¶[0130] Controller 17, when the bifurcation is determined as deformed by a lesion, as illustrated in notable cross-sectional image 80 in FIG. 8, draws the attention of the examiner by surrounding the bifurcation of bronchi 81 with a circle 82 and highlighting it. Also, for the style of highlighting, color tinting only the bifurcation can be used for display instead of using circle 82.); select use-notification setting information from the notification setting information by using the lesion information, the part information or the procedure information ([0131] Also, for example, when the lumen of bronchi is being viewed as aided by virtual endoscopy, the bifurcation with a lesion candidate can be displayed with different colors in advance. Instead of changing the colors, it can be set so that the notification will be made to the examiner with voice and/or sound when virtual endoscopy passes through the vicinity of the bifurcation. Needless to say the notification can be made using both colors and voice/sound. The examiner interprets the prior art allows a user to set a notification to be displayed or by voice or sound when detecting a lesion); and perform the notification to notify a user of a result of the image analysis processing with different methods of the notifications for different lesion information, part information or procedure information according to the use-notification setting information ([0148] Controller 17, when the bronchi bifurcation is determined as a lesion candidate, frames the bronchi bifurcation with a circle to highlight on the notable cross-sectional image, for the purpose of drawing attention of the doctor. The style of highlighting can be substituted with color tinting only the bifurcation instead of framing with a circle. [0149] Also, for example, in the case of viewing the bronchi lumen with virtual endoscopy, the affected bifurcation can be displayed in advance with a different color. Color tinting for highlighting can be substituted with the notification through voice or sound at the time the viewpoint of virtual endoscopy passes through the vicinity of the bifurcation. Needless to say both color tinting and voice/sound can be used together. The examiner interprets that the prior art is performing a notification when a lesion is determined in the image.).
However Shirahata does not explicitly teach a storage that stores notification setting information for setting a notification content regarding which method a notification is performed in accordance with lesion information indicating content of a lesion, part information representing a part, or procedure information representing a procedure performed at a time of acquisition of a medical image; 
Sato teaches a storage that stores notification setting information for setting a notification content regarding which method a notification is performed ([0457] A setting item 3010 includes layer switching alerting display methods by which a change in layer position before and after the scrolling is expressed. The setting lists of the layer switching alerting display methods are constituted by, for example, the lists of pull-down menu options. [0458] Symbol 3011 indicates a “setting button.” When the setting button 3011 is clicked, the various setting items described above are stored as setting lists. When the window of the user setting list is opened next time, the stored updated contents are read and displayed. The examiner interprets as seen in Fig. 30 is a display of each user’s preferences and 3010 represents the notification in which a user would want to received based on the observation target and 3011 is a setting button and once it is clicked saves the uses preference in the memory.) in accordance with lesion information indicating content of a lesion, part information representing a part, or procedure information representing a procedure performed at a time of acquisition of a medical image (¶[0452] A setting item 3005 includes observation objects. The observation objects are constituted by, for example, the lists of pull-down menu options. Like the user names, a selection example based on the pull-down menu options is shown. However, the user may directly input an observation object. When it is assumed to perform a pathological diagnosis, the observation objects include screening before a detailed observation, a detailed observation, a remote diagnosis (telepathology), a clinical study, a conference, a second opinion, or the like. [0453] A setting item 3006 includes observation targets such as internal organs from which a test sample is taken. The observation targets are, for example, constituted by the lists of pull-down menu options. A selection method and an input mode are the same as those of other items.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Shirahata with Sato in order to have a user interface in which a user can select the method of notification in regards to a medical image. One skilled in the art would have been motivated to modify Shirahata in this manner in order to reduce work loads at a pathological diagnosis and improve accuracy in diagnosis.. (Sato, ¶[0253])
Regarding Claim 2, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, where Shirahata further teaches wherein the medical image is captured by an endoscope, and wherein the lesion information includes a size of the lesion, a type of the lesion or a distance between the lesion and a distal end part of the endoscope. ([0239] Regarding the lesion candidates being detected, the examiner may be indicated of the existence or nonexistence of the lesion in the case of confirming the position, the size and so forth of a lesion using virtual endoscopy.  [0251] CPU 11 measures distance value L between the positions of the viewpoint and the lesion.)

Regarding Claim 3, the combination of Shirahata and Sato teaches the medical image processing device according to claim 2, where Shirahata further teaches wherein the size of the lesion is an area of a portion determined as the lesion, and classified into three levels. (¶[0020] According to one preferred embodiment of the present invention, the presenting means presents the existence of a lesion being identified by the lesion detecting means and displays it visually in color for the examiner. To give a concrete example, the visualization is executed by displaying cross-sectional images of the organ region being set by the organ region setting means, and by highlighting the lesion candidate portions being detected by the lesion detecting means on the cross-sectional images. The examiner interprets once a lesion is identified the image is segmented into different regions which pertain the lesion)
Regarding Claim 4, the combination of Shirahata and Sato teaches the medical image processing device according to claim 2, where Shirahata further teaches wherein the type of the lesion refers to a type of malignancy of a tumor ([0019] This enables to detect the protruding lesion such as a tumor or a stenosis that arise in the lumen of the organ region.).
Regarding Claim 5, the combination of Shirahata and Sato teaches the medical image processing device according to claim 2, where Shirahata further teaches wherein the distance is classified into two levels based on a predetermined distance. (¶[0142] Controller 17 calculates distance 112 that is the distance from reference point 111 to the respective points of the bronchi bifurcation in the created cross-sectional image 110, as illustrated in FIG. 11. The distance to be calculated here can also be distance 122 that are measured vertically toward reference line 121 as illustrated in FIG. 12)
Regarding Claim 6, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, where Shirahata further teaches wherein the part includes stomach, esophagus, duodenum and large intestine. (¶[0212], the protruding lesion being formed in hollow viscera such as trachea/bronchi, blood vessel or intestine can be detected from the medical images such as CT or MR, without using the endoscope or virtual endoscopy. The examiner interprets the prior art can use an endoscope to detect lesions in the chest area pertaining to intestine and the lung area)
Regarding Claim 8, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, where Shirahata further teaches wherein the processor is further configured to detect a treatment tool used in the procedure, and the procedure using the treatment tool is used as the procedure information. (¶[0211] Controller 17 determines whether the lesion candidate detecting process is completed or not in all of the notable regions being set in step S162. If not completed, it goes back to step S163. [0212] According to the above-mentioned embodiment, the protruding lesion being formed in hollow viscera such as trachea/bronchi, blood vessel or intestine can be detected from the medical images such as CT or MR, without using the endoscope or virtual endoscopy. The examiner interprets the prior art is can different methods of treatment tools to obtain the image of the lesion)
Regarding Claim 9, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, where Shirahata further teaches wherein the processor further performs at least one of an instruction for a screen display output, a sound output instruction, or a vibration output instruction (¶[0131] Also, for example, when the lumen of bronchi is being viewed as aided by virtual endoscopy, the bifurcation with a lesion candidate can be displayed with different colors in advance. Instead of changing the colors, it can be set so that the notification will be made to the examiner with voice and/or sound when virtual endoscopy passes through the vicinity of the bifurcation. Needless to say the notification can be made using both colors and voice/sound.).
Regarding Claim 10, the combination of Shirahata and Sato teaches the medical image processing device according to claim 9, where Shirahata further teaches wherein the screen display output is an image and/or character information.  (¶[0020] According to one preferred embodiment of the present invention, the presenting means presents the existence of a lesion being identified by the lesion detecting means and displays it visually in color for the examiner.)
Regarding Claim 11, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, where Sato further teaches wherein the processor further performs a screen display output indicating association between the use-notification setting information and the notification according to an instruction from the user. (¶[0446] The user setting data acquisition unit 2901 acquires setting information based on a user setting list described with reference to FIG. 30. The items of the setting information will be described later. Based on the user setting information, a time-divided display, an alerting display, and a layer position display are set like the settings of the layer switching mode described above. As described above, a plurality of observation conditions including a difference in user is switched and changed based on the contents described in the user setting list, whereby a display method suiting a user's object or observation object may be selected. The examiner interprets that figure 30 shows a screen display of how an alert can be set for a user based on preference of the user.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Shirahata with Sato in order to display to the user the notification setting. One skilled in the art would have been motivated to modify Shirahata in this manner in order to prepare a plurality of settings in advance and call setting contents suiting conditions from the list. (Sato, ¶[0449])
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shirahata et al. US PG-Pub(US 20060280347 A1) in view of Sato et al. US PG-Pub(US 20160042122 A1) in further view of Qadeer US PG-Pub(US 20120226287 A1).
Regarding Claim 7, the combination of Shirahata and Sato teaches the medical image processing device according to claim 1, they don’t explicitly teach wherein the procedure includes screening, endoscopic submucosal dissection and endoscopic polypectomy 
Qadeer teaches wherein the procedure includes screening, endoscopic submucosal dissection and endoscopic polypectomy ([0038] Embodiments of the invention may be particularly suitable for removing polyps during an endoscopic procedure, including, for example, an endoscopic polypectomy, submucosal dissection of flat polyps, and flat mucosa associated with certain conditions such as Barrett's esophagus.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Shirahata and Sato with Qadeer in order to for the medical procedure to be a endoscopic dissection and polypectomy of the lesion. One skilled in the art would have been motivated to modify Shirahata and Sato  in this manner in order to remove polyps or submucosal dissections during endoscopic procedures and/or tissue dissection and excision. (Qadeer, ¶[0002])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663